Citation Nr: 1339814	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a neck disability manifested by chronic headaches, loss of feeling in the left hand and right hand, and loss of feeling in the left foot and right foot (cervical spine disability). 

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), from December 8, 2010 to August 1, 2012; and a rating in excess of 70 percent for PTSD, effective from August 2, 2012.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Appellant is a veteran who had active service from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD, and assigned a 30 percent disability rating, effective September 25, 2008, and which denied service connection for chronic headaches, for loss of feeling in the right and left hands, for loss of feeling in the right and left feet, and for a hernia.  In January 2011, the RO increased the disability evaluation assigned for PTSD to 50 percent, effective from December 8, 2010, the date of a VA examination.  

In April 2011, the Board remanded this matter in order to schedule the Veteran for a videoconference hearing.  A personal hearing was held before the undersigned Veterans Law Judge in June 2011 at the RO.  

The case was again before the Board in September 2011.  The Board denied service connection for hernia and also granted a higher initial rating of 50 percent from the September 25, 2008 (the date of the initial claim) to December 7, 2010.   

The Board also remanded the issues of entitlement to service connection for a neck disability; entitlement to a rating in excess of 50 percent for PTSD, effective from December 8, 2010; and entitlement to a TDIU rating.

Subsequent to the remand, in January 2012, the RO sent a letter regarding the issue of TDIU.  The Veteran was notified that he could be compensated at the 100 percent rate if he was unemployable due to his service-connected disability.  The RO also included a Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940), in order for the Veteran to sign and return if he felt that he qualified for these benefits.  He failed to return this form.  Despite this, the Board will continue to review this issue.  

Lastly, in the most recent remand, the Board noted that the Veteran raised the issue of service connection for dental trauma at the June 2011 hearing.  Since the Board did not have jurisdiction over this issue it was referred to the Agency of Original Jurisdiction (AOJ).  However, it does not appear that the AOJ initiated any development.  Therefore, the issue regarding service connection for in-service dental trauma is again referred to the AOJ. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The most probative (competent and credible) medical and other evidence of record indicates the Veteran's cervical spine disability is unrelated to his military service, to include any injury that he experienced in service. 

2.  From December 8, 2010, the Veteran's psychiatric disorder is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms that include suicidal ideations, paranoia, distrust of others, recurrent intrusive thoughts, avoidance, depressed mood, and sleep impairment; without evidence of obsessional rituals; illogical, obscure, or irrelevant speech; near-continuous panic; impaired impulse control; or spatial disorientation.

3.  The preponderance of the evidence shows that the Veteran's service-connected disability does not preclude him from securing and maintaining all forms of substantially gainful employment.  Sedentary forms of employment are not precluded.


CONCLUSIONS OF LAW

1.  The Veteran's cervical spine disability was not incurred in or aggravated by his military service and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  From December 8, 2010, the schedular criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The schedular criteria for a rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.3 and 4.7, Diagnostic Code 9411 (2013).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act 

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In October 2008 and January 2012, the Veteran received letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1).  The letters informed him of the evidence required to substantiate this claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of his claims.  So he has received all required notice concerning his claims.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("the Court") held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The issues on appeal were clarified and condensed.  Furthermore, the submission of evidence which he may have been overlooked and which would be advantageous to his position was suggested.  The VLJ also asked specific questions directed at identifying whether the Veteran met the criteria for service connection and a higher rating.  The Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As for the duty to assist, the RO obtained his service treatment records (STRs), as well as private and VA evaluation and treatment records.  During the course of his appeal, the RO has requested that he identify any outstanding records, VA or private, and there is no suggestion there are additional records that need to be obtained, which are obtainable.  

In the prior remand the Board noted that in a statement dated in January 2010, the Veteran reported being treated by Dr. Luigi Canepa for his neck injury, and also provided contact information for this doctor.  He testified, in June 2011, that he had seen a chiropractor in San Francisco in the 1990s for his neck, and was going to attempt to get those treatment records.  The Board requested that RO/AMC obtain these records with assistance from the Veteran.  The RO contacted the Veteran through a January 2012 letter and requested that he provide information needed to assist in obtaining these records.  He did not respond.  

Also pursuant to the Board's September 2011 remand directive, the Veteran was provided VA compensation examinations for medical opinion concerning whether the claimed cervical spine disability is related to his military service; the current severity of his PTSD; and whether he is employable.  The findings were reported in a manner and format enabling the Board to address the elements needed to show entitlement to service connection or an increased rating including employability.  The Board finds that the VA examinations, are more than adequate, as they were predicated on a full reading of the VA and private medical records in the Veteran's claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Likewise, the Board finds that there was compliance with its September 2011 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

It is difficult to discern what additional guidance VA could provide the Veteran regarding what further evidence he should submit to substantiate his claims.  Thus, the Board finds that the duty to assist him with his claim has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.



II.  Service Connection for Cervical Spine Disability

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a)).

Certain chronic diseases (such as arthritis) will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has the required current diagnoses to account for his complaints of cervical spine pain.  More specifically, a December 2010 VA radiographic report noted degenerative joint disease (DJD) with degenerative disc disease (DDD) of the cervical spine.  

Thus, since the Veteran has established he has current disabilities affecting his cervical spine, resolution of this appeal instead turns on whether these current disabilities are attributable to his military service - and, in particular, to injury in service that he cites as the source of this current disabilities.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

Regarding what occurred in service, the Veteran contends that he has a cervical spine disability due to an injury he sustained in August 1968 when he ran into 2 wires during a mortar attack.  He reportedly lost 2 teeth during this incident.  He stated that he did not report this incident to military personnel or go to the infirmary because he began to feel better.  

The Veteran's STRs do not show any complaints, findings, or diagnosis regarding a neck injury.  The report of the November 1965 examination that was conducted prior to service indicates that his musculoskeletal system was considered normal.  The report of the November 1968 discharge examination indicates that his extremities (bones and joints) were considered normal.  When given a chance to report a history of prior illness or injury, the Veteran did not report an injury of to the neck.  He specifically denied any headaches or dizziness as well as tooth or gum trouble.  

Furthermore, in correspondence, in VA treatment records, and on the VA examination he stated that his cervical spine disability resulted from the one incident in service where he was running to the perimeter during a night-time mortar attack and hit a wire, which caused injury to his teeth, neck, and below the waist.  However, in June 2011, he testified that there were actually two separate incidents where he was running to the perimeter during a night time mortar attack and hit wires, claiming that in the first incident he injured his teeth and neck, and then in the second incident the wire hit him below the waist, which eventually caused him to develop hernias. 

While there are internal inconsistencies in the Veteran's account of his injuries, the Veteran's DD-214 confirms the Veteran is in receipt of, among other things,  a Vietnam Campaign Medal.  The fact that the Veteran was involved in combat operations is well established in the record.  Indeed, the Veteran was granted service connection for PTSD based on a mortar attack.  Although there is no specific objective evidence of the Veteran's claimed in-service injury, the injury is consistent with  the circumstances of his combat service. 

Therefore, the Veteran meets the first (current disability) and second (in-service injury) requirements of the Shedden analysis.  The question then becomes whether his current cervical spine disability is attributable to the claimed injury he experienced in service or, instead, the result of other unrelated factors.  Establishing an injury in service does not obviate the need to still have medical nexus evidence linking any current disability to that injury in service.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  And, unfortunately, in this particular instance the most probative-meaning competent and credible-evidence is against this claim for a cervical spine disability.

Regarding the cervical spine disability, a VA examination was conducted in August 2012.  The VA examiner found that it was less likely than not that the cervical spine disabilities were related to military service.  This examiner based his opinion on the fact that if the Veteran had a significant injury related to a wire-related incident during active duty, which was severe enough to result in a long term neck condition, that it is less likely as not that it would have taken 20 years for him to eventually seek medical care for this condition.  

It was also the physician's opinion that the Veteran's reported symptoms of headaches and loss of feeling in the extremities were not manifestations of his cervical spine disability.  He based this on the fact that the Veteran did not have a headache disability separate from his neck condition.  He stated that the Veteran's headaches are due to muscular discomfort and arthritis discomfort at the base of his occiput that is related to the neck condition.  At the time of this examination, the Veteran did not have any neurological manifestations.  In addition, there was no muscular weakness or atrophy.  Although he reported symptoms of intermittent brief numbness in his hands and fingers on a daily basis, it could not be confirmed by any objective evidence.  The examiner also found that transient numbness in the bilateral 4th and 5th fingers without radicular pain from the neck would be most consistent with a bilateral ulnar neuropathy rather than cervical radiculopathy, although there was insufficient objective evidence to diagnose a bilateral ulnar neuropathy.  The examiner added that even if an ulnar neuropathy was diagnosed it would be less likely as not related to a wire injury to the neck based on the fact that ulnar neuropathy is not caused by neck injuries.  The physician noted that the Veteran did not report any wire injury to any area of the ulnar nerve such as in the areas of the forearms or elbows.    

The examiner noted that the Veteran also reported that over the years, he had intermittent numbness in his left foot, specifically, second through fifth toes.  However, the Veteran reported to the VA examiner that these symptoms were due to an old pitchfork injury.  Regardless, the examiner noted that the Veteran's description of the distribution of numbness in the left foot did not fit into a cervical spine related nerve disorder.  Further the Veteran reported to the examiner that he did not have numbness in the right foot or leg.  The examiner stated that in summary, there was no evidence of loss of feeling in the extremities due to a neck disability related to service.  

Besides the unfavorable opinion the Board also notes that in reviewing his post-service history, there are no medical records reflecting complaints, diagnosis, or findings, related to a cervical spine disability until 2007, so not until 39  years (i.e., nearly four decades) after the Veteran's military service ended.  There is certainly no evidence showing that he had osteoarthritis within a year of service discharge, let alone to a degree of 10 percent disabling.  

The Veteran has stated that he self-medicated with painkillers for 20 years.  He eventually sought chiropractic treatment for neck pain in the 1980's.  The Board notes that it cannot conclude lay evidence lacks credibility simply because it is unaccompanied by any contemporaneous medical evidence, such as treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  But that said, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  

Although the April 2013 VA compensation examiner disassociated any current cervical spine disability from the acute injury the Veteran had experienced while in the military, he readily acknowledged the Veteran may have experienced the type of injury claimed in service, just ultimately concluded that the Veteran's degenerative diseases were not a consequence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion). 

Moreover, in regard to the Veteran statements that he has experienced neck pain rather continuously since service, from the time of the injury claimed to the present, not only has to be competent but also credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  And, again, this determination is not just based on his written statements submitted at times during the course of his appeal, but also in light of and in relation to the other evidence in the file addressing this issue.  

The Board has taken into consideration not only his current arguments regarding the onset and severity of his neck pain, but also his past statements and actions regarding his neck problems.  Besides denying any musculoskeletal problems at his separation examination, the Veteran applied for VA benefits in June 2000.  At that time he did not mention any neck problems.  Furthermore, a VA compensation examination was conducted in June 2000.  In reporting his medical history, he did not report any prior chiropractic treatment for his neck.  Nor, did he report neck problems at that time when listing his physical complaints.  The Veteran reported that his nerves and bones tingled at night, however on physical examination there were no neurological deficits found and his neck was considered normal.  His neck was considered normal on subsequent VA examinations in April 2001 and November 2003.  These records of examination from 2000 to 2003 do not confirm the Veteran's account of continuous neck problems.  This would seem to bolster the VA examiner's determination that any in-service injury was not of such significance as to be chronic in nature.  

To make it clear, the Board finds the Veteran's statements regarding in-service injury competent and credible.  In regards to his post-service history of neck pain the Board finds that he is competent to report continuing pain, but not credible, as far, as diagnosing a chronic neck disability and relating it to service, or to relate neck symptoms to a current diagnosis.  The VA examiner took in consideration and accepted his statements regarding continuing post-service neck pain, nevertheless, still found his current neck condition unrelated to military service.  

The Board gives greater probative weight to the report and opinion of this evaluating VA physician because of the consideration of the Veteran's pertinent medical and other history-as accomplished by reviewing the evidence in the claims file, but more so based on the discussion of the underlying rationale of the opinion, which instead is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  This examiner also has medical expertise, which is another relevant consideration adding to this opinion's greater probative value.  Moreover, this examiner's opinion is mostly supported by the other evidence of record, which, as mentioned, does not show any earlier indication of arthritis or DDD, either in the way of a relevant subjective complaint or objective clinical finding such as a pertinent diagnosis. 

There also is no competent medical opinion in the file refuting the VA examiner's unfavorable opinion, and the Veteran's lay statements are insufficient to rebut this opinion given their lessened probative value.  In reviewing the VA's Compensation and Pension Record Interchange (CAPRI) system by way of "Virtual VA ", the Board notes that the Veteran was seen by a VA physician in March 2012 to re-establish care.  In reporting the diagnostic assessment, the examiner noted that the Veteran had "chronic neck pain-likely associated with past injury during active duty."  The Board concludes that the examiner's statements are not probative enough to support the notion that he has a neck disability from military service.  The physician is clearly merely recording information provided by the Veteran and not providing medical opinions as to a past history.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence").

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

For these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claim.  Instead, the preponderance of the evidence is unfavorable, so the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

III.  Increased Rating for PTSD

Service connection was granted for PTSD by the RO in a May 2009 decision.  The RO assigned a 30 percent rating, effective September 25, 2008.  In a January 2011 rating action, the RO assigned a 50 percent evaluation, but only effective on December 8, 2010.  The Board in a September 2011 decision granted an initial rating of 50 percent effective in September 2008, but found that he did not meet the criteria for a 70 percent rating between the dates of September 25, 2008 and December 7, 2010.  The Board then remanded the issue of a higher rating for PTSD from December 8, 2010. 

In a November 2012 rating action, the RO assigned a 70 percent evaluation, effective August 2, 2012.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to an increased rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there have been changes in the severity of the disability, the Board will need to "stage" the rating to compensate the Veteran for this, irrespective of whether the rating for the disability is an established rating versus initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The General Rating Formula for Mental Disorders provides a 100 percent rating for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

In considering his social impairment, at the VA examination in December 2010, the Veteran reported that he lived with his brother.  Prior to this, he lived with his sisters who are naturopathic healers.  He was married one time for 10 years.  After the divorce he was in another significant relationship for 10 years.  He had 3 surviving children from his first marriage.  He was not in contact with his children.  He had a history of domestic violence charge in 1998 after confronting a man in bed with his wife.  He had since been fighting deportation proceedings.  He spent most his days talking with friends as well as lawyers and politicians regarding his deportation proceedings.  He had little funds in which to do anything.  He tried to stay busy either by walking or reading.  He could not say that he had any close friends.  

In regard to industrial impairment, at the 2010 VA examination, the Veteran reported that he had been unemployed since the 1990's.  He mainly performed construction work in the 1980's and 1990's, but was typically paid in cash.  He had not filed taxes since the year 2000.  

The record contains VA outpatient records that date between November 2010 and February 2013.  These records show that Veteran continued receiving psychiatric care from VA as well as Vet Center medical professionals.  He continued receiving psychotropic medication and on examination in March 2011 the examiner reported a GAF score of 45.  

A VA examination was conducted in August 2012.  The Veteran reported continuing symptoms of depression, sleep impairment, loss of appetite, avoidant behavior, anxiety, paranoia, nightmares, auditory illusions, and past suicidal ideations.  He reported that he had secured an apartment on his own initiative without the help of the VA homeless program.  He did not want help from that organization due to the strict rules.  He was now in contact with his children through text messaging.  He saw his younger children on a regular basis.  He reported that he was employed part-time performing drywall work.  There were 3-4 contractors who contracted him work on occasion.  Since the downturn in the economy, there was less available work.  The Veteran denied any negative feedback from customers or contractors.  He was usually able to work in an isolated fashion for a very defined period of time.  He depended on his Social Security and VA checks in order to maintain himself.  The Veteran reported that he was no longer in danger of deportation.  He spent the day to himself going for walks in the local park.  He worked maybe one day a week, dry walling.  He also assisted neighbors with projects such as gardening.  He saw his children on the weekends and was involved in social activities with them.       

On mental status examination he was neatly dressed and groomed.  He made very cautious eye contact with the interviewer.  His thought processes were goal directed.  There was no evidence of circumstantiality or tangentially or personal preoccupation.  There was evidence of mild paranoia and suspiciousness.  He described vague mild auditory hallucinations.  He currently denied suicidal or homicidal ideations.  He denied any suicidal attempts but seriously considered this measure during his deportation proceedings.  The examiner assigned a GAF score of 52.  She indicated that the Veteran had occupational and social impairment, with deficiencies in areas, such as work, school, family relations, judgment, thinking, and mood.  She added that this was, due to his symptoms of depression and panic attacks which affected his ability to function independently, appropriately and effectively.       

In reviewing the evidence outlined above the Board finds that a 70 percent rating is warranted, effective December 8, 2010.  GAF scores that have been assigned by the Veteran's social worker from the Vet Center and his VA treating psychiatrist have ranged from 45 to 52.  The GAF score of 45 is considered serious.  The VA examiner suggested that the Veteran was experiencing a significant level of social and industrial impairment due to the service-connected disability.  And reviewing the evidence, there is clear indication that the symptoms reflect severe incapacity.  In view of the foregoing, the Board concludes that it is reasonable to conclude that the disability picture at that time was comparable to a 70 percent evaluation.  

Although the reported findings are consistent with a 70 percent evaluation, the Board does not find manifestations that are indicative of a higher evaluation.  In this case, the medical reports did note mild impairment in memory.  However, there was no evidence that his memory loss was so significant that the Veteran forgot the names of close relatives, his own occupation, or name.  There was no evidence of gross impairment in communication; grossly inappropriate behavior; or persistent danger of hurting himself or others.  There was no reported inability to perform activities of daily living.  He continues to be able to function independently, appropriately, and effectively.  He was well oriented, rather than disoriented.  Further, it has not been shown that he is in danger of hurting either herself or others.  Moreover, the assigned GAF scores were not supportive of a conclusion that a higher evaluation is warranted.  Still further, a 70 percent evaluation takes into consideration increased symptoms during periods of significant stress. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule (while also being mindful of the holding in Mauerhan in that the presence of a specified quantity of symptoms in the rating schedule are not required for the assignment of a particular rating).  The Board notes that not one criterion listed for a 100 percent disability rating has been met, and also finds that the disability at issue is fully addressed by the rating criteria under which psychiatric disabilities are rated.  In this regard, the specific diagnostic criteria (with the Board again in this regard being mindful of the holding in Mauerhan) adequately address the whole of the Veteran's symptoms referable to his service-connected PTSD.  There are no additional symptoms of the service-connected disability at issue.  

For the reasons stated above, the Board finds that the evidence supports a conclusion that the Veteran is not entitled to a disability rating in excess of 70 percent for his service-connected PTSD, from December 8, 2010. 


IV.  Entitlement to TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Service connection has been established for PTSD, now rated as 70 percent disabling effective from December 8, 2010.  The Veteran satisfied the schedular requirements for the assignment of a TDIU set forth in 38 C.F.R. § 4.16(a) effective from December 8, 2010 but not prior to that date.

The question thus presented by the Veteran's appeal is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability both on a schedular and extraschedular basis depending on the period of time during the appeal.  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides." 

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability. 

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In reviewing the record prior to December 2010, treatment records from the Vet Center show that in August 2008, the Veteran was seen as a walk-in, and reported he had been homeless for many years-at least 25-and was usually living in Mexico in the mountains.  He denied current suicidal ideation.  On the intake form, the Veteran reported he was living with his nephew, and was doing handyman work - and had daily jobs.  He reported having flashbacks, nightmares, anger, and sleep problems.  He had suicidal thoughts, but no plan or attempts. On mental status evaluation he was oriented, but his appearance was unkempt and his speech was rapid and pressured.  His affect was labile and his judgment was fair.  In October 2008, he reported having nightmares and a racing heart two to three times a week, night sweats, anger problems, sleep problems, and concentration problems.  He continued to avoid all types of crowds, and isolates at his nephew's house by staying in his room.  He denied suicidal ideation.  It was noted that he had trouble obtaining and maintaining employment due to PTSD and health problems.  The diagnoses included PTSD, MDD. 

VA treatment records showed that in October 2008, the Veteran reported he had been living in the mountains of Mexico for the past 25 years due to his PTSD symptoms, and reported he had been living in a tent and eating tropical fruit.  He now lived with his daughter and nephew.  He reported having sleep problems, nightmares, flashbacks, intrusive thoughts, hypervigilance, panic attacks.  He was easily distracted, lacked motivation, and was easily tearful.  He felt his energy level was good, but he lacked some motivation.  On mental status examination, he was found to be oriented to name and place, casually dressed, with hesitant and slow speech and depressed mood with suspicious affect.  His thought process was disorganized, insight was fair, judgment and memory were intact, and his fund of knowledge was average.  He denied current suicidal and homicidal ideation.  The diagnosis was PTSD.  A GAF score of 40 was assigned, and it was noted that he had an appointment with a psychiatric for further diagnosis and ongoing medication management. 

Vet Center treatment records further show that in December 2008, the Veteran presented with a depressed effect, and reported he did not attend a holiday dinner with family because he was feeling bad.  He reported that his nightmares had increased, and the assessment was chronic severe PTSD, complicated by depression.  In a letter dated in February 2009, a social worker from the Vet Center reported that the Veteran had lived in the mountains for many years to stay away from people, and continued to deal with flashbacks and nightmares about Vietnam.  He rarely slept more than one or two hours per night.  The social worker opined that the Veteran suffered from PTSD, chronic, severe, and complicated by depression.

VA treatment records further show that in January 2009, the Veteran was seen for a mental health treatment plan, as he had come to mental health for the first time. He reported depression, anxiety, sleep problems, nightmares 3 times a week, flashbacks, intrusive thoughts, hypervigilance, panic attacks multiple times a week, and avoidance behaviors.  He reported he would come to work in the United States, and then go back to Mexico.  He had not developed friendships, and reported that his work was affected as he was strict and when working he got upset with his peers and bosses.  The Veteran also reported being easily distracted, lacking motivation, and easily tearful.  He felt his energy level was good, and denied all other depressive symptoms.  The diagnosis was severe PTSD, a GAF score of 45 was assigned, and multiple medications were prescribed by the VA psychiatrist.  In March 2009, the Veteran reported he was doing about the same and was in constant pain.  He reported he came here from Mexico as he got older and needed to get medical care.  He brought pictures of the place he lived, and the examiner noted it was very isolated there.  He reported he was married once with children, but his PTSD was severe and his wife left.  A GAF score of 45 was noted.

On VA examination in April 2009, the Veteran reported that until the last couple of months, he had not previously been in psychiatric treatment for PTSD, and was now receiving medication from a doctor at the Colorado Springs VA Clinic.  He reported he was married in 1975 for eight years, and had two sons and two daughters.  He reported that when the marriage ended, he raised the two boys and his wife raised the girls.  One of his sons had died, and he reported having contact with the other son.  He also had three children from a common-law relationship, and reported he continued to see these children two to three times a week, despite him not being with their mother since 1999.  He reported that from 1999 to the present, he had moved back and forth between Colorado Springs and Mexico to live with relatives off and on.  The examiner noted that there was a note from a VA doctor indicating that the Veteran had lived in the mountains of Mexico for 25 years, but that this was not the Veteran's report the day of the VA examination.  The examiner indicated that the Veteran reported there was a place owned by the family in Mexico where he could live for nothing, and that he went there for some periods of time, and other times lived closer to relatives in Colorado Springs and worked construction during those times.  He currently lived with his nephew who lived in the house that belonged to the Veteran's sister who died a couple of years ago, and reported that when he lived in Mexico he also lived with relatives.  He reported he went back and forth for the last 10 years.  He reported he was not sleeping well and that nightmares awakened him.  He was easily startled by noises. 

Further, on the mental status examination in April 2009, there was no impairment of thought process or communication, and the Veteran presented as somewhat anxious.  There were no delusions or hallucinations, and his eye contact was within normal limits and his behavior appropriate.  There were no suicidal or homicidal thoughts, ideation, plans, or intent, but he did have nightmares of violent thoughts.  He had the ability to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented, and here was no evidence of memory loss or impairment, and no obsessive or ritualistic behavior noted.  His rate and flow of speech were within normal limits and logical. He had a flattened affect and anxiety.  There was no impairment of impulse control.  He had sleep impairment of difficulty getting to sleeping, staying asleep, and nightmares.  The assessment was PTSD. 

Finally, on the April 2009 VA examination, the examiner noted that the Veteran reported having intrusive thoughts and nightmares since service.  He had difficulty with social adjustment, and had worked infrequently, on a regular basis, on the family farm and in construction, when he could get that work.  The examiner noted that the Veteran did not report leaving any of these jobs due to psychological issues, but did have physical problems which led to him leaving construction jobs.  He had some avoidance numbing in that he occasionally went to Mexico to get away from the stress, but always came back, and also lived in the Colorado Springs area.  The Axis I diagnosis was PTSD, at least as likely as not secondary to the stressor of a mortar attack in May 1968 on the camp where he was stationed.  A GAF score of 58 was assigned.  The examiner opined that the severity of the Veteran's symptoms was mild to moderate, including flattened affect and anxiety, few friends, and difficulty maintaining a primary relationship because both of his wives had left him because of his social withdrawal and sleep disturbance.  The examiner opined that the Veteran was able to maintain activities of daily living, including personal hygiene, and especially had difficulty with sleep and social interactions.  The examiner noted no inappropriate behavior, and that he had just recently gotten medication treatment and reported his sleep had improved with medication.  His thought process and communication were not impaired, but his social functioning was impaired and marked by social withdrawal and social isolation over the years, plus frequently going to Mexico for several months at a time to get away from stress.  The examiner found that there was no evidence showing that the Veteran's employment had been impacted by his psychiatric issues, and that he had chosen to work on the family farm and work in construction, which he only missed due to physical problems exacerbated by heavy lifting or work.  The VA examiner concluded as to the severity that there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  His attacks included chronic mild depressed mood, chronic anxiety, sleep disturbance, and difficulty with social isolation. 

VA treatment records showed that in September 2009, the Veteran reported he was feeling down and lonely coming here from the mountains of Mexico, and was not happy here.  He reported he had withdrawn from society because of an increased sense of isolation, but came back for financial reasons, but still could not make it.  He reported he had written a book about it. He had more nightmares, flashbacks, and sleep problems.  The assessments were PTSD and depression, and a GAF score of 45 was assigned.  The VA psychiatrist opined that the Veteran was not suicidal or homicidal.  In early November 2009, he was noted be on medications with improvement, including his appetite.  A few weeks later in November 2009, he reported doing poorly most of the time, and often had to stay away from people because he could not tolerate others.  He cried less, but still had nightmares, and looked depressed.  The VA psychiatric assessed that the Veteran was doing a little better, and medication adjustments were made.  A GAF score of 45 was assigned.

VA treatment records showed that in February 2010, the Veteran was seen by a VA psychiatrist for medication management.  The VA psychiatrist indicated that the Veteran's symptoms seemed to be much worse than was assessed on his C&P examination, and also noted that the Veteran did actually live in the "jungle of Mexico" for nearly 25 years and would often come back for medical help, but avoided mental help.  He had panic attacks several times weekly and the medications were helping him some.  He had severe nightmares, and had never slept in a bed until recently, as he felt safer on the ground.  He tried working, but could not sustain due to his anger and inability to get along with others.  He reported having virtually no social life.  The VA psychiatrist also noted that the Veteran was reclusive and regularly triggered flashbacks by his surrounds, and opined that he was totally and permanently disabled.  The psychiatrist also noted that the Veteran's symptoms had left him severely disabled work-wise, socially, and in his mental symptoms.  The GAF score was 45.  The VA psychiatrist opined that he was not suicidal or homicidal, and his medications were kept the same. 

In a March 2010 letter, the VA psychiatrist noted that the Veteran first came to mental health in January 2009 and had been living isolated and alone for nearly 25 years in a remote area in Mexico and came only intermittently to the United States to take care of personal needs.  He reported he lived in a tent and ate local wild fruits and food he got from outlying villages.  It was noted that the Veteran had panic attacks, severe nightmares, and had tried working but could not sustain it due to his anger and inability to get along with others.  He reported having no social life and that his wife had left him long ago due to his PTSD symptoms.  It was noted that the Veteran had finally sought help for his PTSD, and lived with his daughter and nephew, and had come to the mental health clinic for the first time because he felt like he was falling apart.  The VA psychiatrist indicated that the Veteran was severely impaired and was totally and permanently disabled.  The VA psychiatrist also opined that the Veteran's symptoms had left him "severely disabled occupationally, socially, and in with his mental symptoms".

In a letter dated in April 2010, this VA psychiatrist noted that the Veteran was being treated for severe PTSD, and that he spent years living in isolation in Mexico to avoid people, and was not capable of working and interacting with other people.  The VA psychiatrist opined that the Veteran was totally and permanently disabled and unemployable and would not get much better at this point. 

In a letter dated in April 2010, a social worker from the Vet Center indicated that the Veteran chronic and severe PTSD with depression, and continued to deal with flashbacks and nightmares about Vietnam, and from time to time had suicidal thoughts. He had sleep problems and daily panic attacks.  The social worker opined that due to the severity of his depression and anxiety issues, that this may be one of the reasons he is unemployable.  The social worker also opined that the Veteran had severe impairment in several areas, including family, social, and occupational. 

VA treatment records further show that in October 2010, the Veteran described panic attacks that woke him when he slept, and that he slept on the floor, and not in bed.  He continued to have depression, with suicidal ideation, as he had a threat of deportation which kept being postponed.  He reported he could not tolerate being around people and used the mountains of Mexico to hide when overwhelmed.  He had sleep problems and vivid nightmares.  On mental status examination he had an appropriate appearance and depressive affect, with tearful presentation.  His thought process was good, and he had no psychosis, but did talk about a voice he had heard a long time telling him and planning things to do.  A GAF score of 45 was assigned, and the VA psychiatrist opined that the Veteran was not suicidal or homicidal, but indicated that if the Veteran was triggered, he could not predict his reaction, but did not feel he was a risk and the Veteran denied feeling he was a risk.  It was also noted, however, that the Veteran had suicidal thoughts, that this was discussed with him, and he had no active plan, but expressed an ability to work in an outpatient setting and would contact the VA facility if problems arose.  The assessment included PTSD, generalized anxiety, and panic.  In November 2010, he reported he currently lived with his sister, and had previously lived with his nephew. 

The VA examiner in December 2010, after reviewing the Veteran's history and evaluating him, concluded that the Veteran was employable from a psychiatric standpoint.  She acknowledged that he would do best in settings in which he had limited contact with the public and loose supervision.  She noted that his employment would be impacted by his anxiety level and avoidance behavior.  

This VA physician examined the Veteran again in August 2012.  She reiterated that the Veteran would be able to participate in gainful employment consistent with his work history.  Namely, she noted that he retained the cognitive and emotional capacity to sustain work tasks in a limited fashion with little contact with the public and loose or little supervision.  She added that due to his significant avoidance behaviors of PTSD, he was employable primarily in isolated environment with little or no supervision.  Specifically, he was capable of sustaining the line of work which he had routinely performed in the past; namely, construction and labor jobs.  

It should also be pointed out that the VA physician that examined the Veteran in August 2012 found that his nonservice-connected cervical spine disabilities would be exacerbated by strenuous physical activities such as construction work.  This physician concluded that the Veteran would be limited to sedentary employment.  

A. TDIU prior to December 2010

In this case, the Veteran did not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as his psychiatric disability, his lone service-connected disability, has been assessed as 50 percent disabling from the September 25, 2008 effective date of the award of service connection.  However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

However, the Board finds that the rating criteria contemplate the Veteran's disability.  The symptoms associated with the Veteran's PTSD were not shown to cause any impairment that is not already contemplated by the rating criteria.  The 50 percent rating assigned under Diagnostic Code 9411 contemplates occupational and social impairment with reduced reliability and productivity, and the Board finds that these rating criteria reasonably describe the Veteran's PTSD disability.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disability and referral for consideration of extraschedular rating is not warranted.

B. TDIU since December 2010

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorder, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In reviewing the Veteran's occupational and educational history, according to the April 2009 VA compensation examination report the Veteran has a 10th grade education.  At his VA examinations, he reported employment experience in farm and construction work.        

While the Board acknowledges that there are conflicting opinions of record regarding the Veteran's employability, these opinions that the Veteran is unemployable do not appear to be supported by the record, specifically the treatment records which as described above show that the Veteran first sought treatment for his mental condition in mid to late 2008, and that thereafter he experienced moderate symptoms related to his PTSD, including at least some level of improvement or alleviation once he started taking medication in early 2009.  The Board further notes that there is a conflict in the medical evidence in that on the VA examination in 2009, his symptoms were described as mild-to-moderate, while the April 2010 VA psychiatrist and Vet Center provider have described his symptoms as severe.  Although the Veteran may have some severe symptoms due to his PTSD, it is also clear that his overall symptomatology has leveled since he started receiving regular medications and psychiatric treatment. 

Furthermore by the Veteran's own statements (and not considering his non service connected disabilities) it appears that he is able to maintain employment despite his psychiatric symptoms.  In August 2008, he reported he was doing daily jobs as a handyman.  In January 2009, he reported he would come to work in the U.S. and then go back to Mexico, and that his work was affected because he was strict and got upset with co-workers.  Thereafter, in April 2009, he reported working infrequently, on the family farm and in construction, but notably did not report leaving any of these jobs due to psychological issues, but rather had physical problems which led to him leaving construction jobs. 

In February 2010, he claimed he tried working, but could not sustain this due to anger and inability to get along with others.  Thus, while there appears to be some occupational impairment, the Board finds that the Veteran was still able to maintain employment at certain points.  

In summary, the Board finds that greater probative weight should be accorded the objective clinical findings in this case as outlined above that do not show a level of disability associated with the Veteran's service-connected disability that would prevent obtaining and maintaining all forms of gainful employment.  Because a preponderance of the evidence is against assigning a TDIU in this case, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).  Therefore, the claim of entitlement to a TDIU must be denied. 


ORDER

Service connection for a cervical spine disability is denied.

A 70 percent evaluation (and no higher) for PTSD from December 8, 2010, is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to a TDIU is denied.





____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


